NO. 12-15-00064-CR

                           IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

SHANNA SUZANNE WICK,                               §      APPEAL FROM THE 7TH
APPELLANT

V.                                                 §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                           §      SMITH COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
       This appeal is being dismissed for want of jurisdiction. Appellant Shanna Suzanne Wick
was placed on deferred adjudication community supervision for interference with child custody.
Later, the trial court revoked Appellant’s community supervision, adjudicated her guilt, and
assessed her punishment at two years in a state jail facility.
       In a criminal case, the notice of appeal must be filed within thirty days after sentence is
imposed or within ninety days after that date if a motion for new trial is filed. TEX. R. APP. P.
26.2(a). Appellant’s sentence was imposed on November 14, 2014, and she timely filed a
motion for new trial. Therefore, her notice of appeal was due to have been filed no later than
February 12, 2015. However, Appellant did not file her notice of appeal until March 12, 2015.
Because Appellant’s notice of appeal was not filed on or before February 12, 2015, it was
untimely, and this court has no jurisdiction of the appeal.
       On March 16, 2015, this court notified Appellant, pursuant to Texas Rules of Appellate
Procedure 37.1 and 42.3, that her notice of appeal was untimely and there was no timely motion
for an extension of time to file the notice of appeal. See TEX. R. APP. P. 26.2(a)(1), 26.3.
Appellant was further informed that the appeal would be dismissed unless the information in this
appeal was amended, on or before March 26, 2015, to show the jurisdiction of this court. That
deadline has passed, and Appellant has not shown the jurisdiction of this court.
         Because this court is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of Appellate Procedure 26.1 and 26.3, the appeal is dismissed for want
of jurisdiction. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v.
State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).
Opinion delivered March 31, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                          MARCH 31, 2015


                                        NO. 12-15-00064-CR


                                   SHANNA SUZANNE WICK,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                 Appeal from the 7th District Court
                        of Smith County, Texas (Tr.Ct.No. 007-0663-13)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.